DETAILED ACTION
This action is in response to application 17/223,052 filed on 04/06/2021.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretations - 35 USC § 112(f)
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” or “unit”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step for”) or “unit” and/or “configured to” in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” or “step” or “unit” and/or “configured to” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” or “step” or “unit” and/or “configured to” are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” or “unit” and/or “configured to” but are nonetheless and therefore are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a processor which is configured to …” in claims 1 and 6-7; “a number of image sensors configured to …” in claim 8; and “a display device configured to …” in claim 10.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
5.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

6.	Claims 1 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. For example, independent claims 1 and 12 recites “a number of different spectral sensitivities” is drawn to an arbitrary undefined number of different undefined spectral sensitivities to an otherwise definite expression extends the scope of the expression so as to render it indefinite. 

Note: Dependent claims 2-11 and 13-14 are also rejected since these claims do not fix the above claim deficiency. The contexts of the claimed invention will be best understood by the examiner if the above limitations are particularly pointed out and the subject matter noted above is distinctly claimed.



Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


8.	Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Champlin et al. (“Champlin”) (US Pub. No.: 2016/0350914 A1) in view of Nishikawa et al. (“Nishikawa”) (US Pub. No.: 2016/0266255 A1).

In regards to claims [1] and [12], Champlin discloses a microscope (see paragraph [0042], e.g. “the microscope can be fitted with a digital image capture device, such as a camera”) and a method (see fig. 8) of generating (see fig. 8, e.g. “output”) a digital color image (see fig. 8 unit 860, e.g. “RGB image”) of an object (see paragraph [0081], e.g. “candidate object”), comprising: a digital imaging device (see fig. 12 unit 1240, paragraph [0113] and [0118], e.g. “digital imaging device 1240”), the digital imaging device (see fig. 12 unit 1240, paragraph [0113]) comprising a processor (see paragraph [0113]) which is configured to: obtain a number of digital grayscale images (see fig. 4 unit 411 and/or fig. 8 unit 861) of an object (see paragraph [0083], e.g. “candidate object”), each of the digital grayscale images (see fig. 4 unit 411) including grayscale information (see fig. 4 unit 410), obtain a number of weighting factors (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]) for each of the digital grayscale images (see fig. 3C and/or fig. 4 unit 411), the weighting factors (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]) being allocated to a number of color channels (see fig. 3C and/or fig. 4, paragraph [0101], e.g. “red, green, blue, and adaptive gray channel/component images”) defining a predetermined color space (see fig. 3C and/or fig. 4, e.g. “RGB”), and synthesize (see fig. 3C or fig. 4 or fig. 8) a digital color image (see fig. 3C, e.g. “RGB” or fig. 4 unit 301 or fig. 8 unit 860, e.g. “RGB image”)  of the object (see paragraph [0081])  from the digital grayscale images (see fig. 3C, e.g. “adap Gray images” and/or fig. 4) in the color space (see fig. 3C, e.g. “RGB” and/or fig. 4) by distributing (see fig. 3C and/or fig. 4) the grayscale information (see fig. 3C or fig. 4 unit 410 or unit 480) of each grayscale image (see fig. 3C, e.g. “adap Gray images” or fig. 4 unit 411 or unit 491) over the color channels (see fig. 3C and/or fig. 4, paragraph [0101], e.g. “red, green, blue, and adaptive gray channel/component images”) in accordance with the weighting factors (see fig. 3C, e.g. “Z measurement” and/or fig. 4 unit 410, paragraphs [0066-0067]).
Yet, Champlin fails to explicitly disclose measuring a grayscale image at one of the different number of spectral sensitivities as claimed.
However, Nishikawa teaches the well-known concept of measuring a grayscale image at one of the different number of spectral sensitivities (see fig. 10, paragraphs [0054-0055], where the examiner notes that by referring to fig. 10 shows a graph of measuring a grayscale image set to wavelength (e.g. “λb [nm]”) that corresponds to at least one peak spectral sensitivity measurement point along a vertical amplitude range of spectral sensitivities of a red filter).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains could recognize the advantage of modifying the proposed teachings of Champlin above by incorporating the proposed teachings of Nishikawa above to perform such a modification to provide a method for measuring a grayscale image at one of the different number of spectral sensitivities as well as to the solve the problem in a case where since a grayscale image and a range image are obtained by separate sensors, stability to a temperature variation such as heat generation of the illumination units or sensors poses a problem as taught by Nishikawa et al. (see Nishikawa, paragraph [0104]), thus improving measurement accuracy of a grayscale image at range of various spectral sensitivities.


	As per claim [2], most of the limitations have been noted in the above rejection of claim 1. In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the number of color channels of the color space (see fig. 5, paragraph [0066]).
	Yet, Champlin fails to explicitly disclose wherein the number of spectral sensitivities of the grayscale images is different as claimed.
	However, Nishikawa teaches the well-known concept of wherein the number of spectral sensitivities of the grayscale images is different (see fig. 10, paragraphs [0054-0055]). Same motivation as to claim 1 applies here. 

As per claim [3], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the weighting factors are represented by a matrix (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]), a number of rows of the matrix being equal to the number of digital grayscale images and a number of columns of the matrix being equal to the number of color channels of the color space (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]). 


As per claim [4], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the grayscale information (see fig. 4 unit 410) of each digital grayscale image (see fig. 4 unit 410) is corrected for a sensor quantum yield (see paragraph [0102] and [0126]).


As per claim [5], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the weighting factors (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]) are corrected in accordance with a Bayer filter (see paragraphs [0067] and [0096]).

	As per claim [6], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0113]) is further configured to determine a maximum (see paragraph [0109]) from all image values (see paragraph [0123]) of the digital color image (see fig. 4 unit 471) and to normalize (see paragraph [0101]) the image values (see paragraph [0123]) based on the maximum (see paragraph [0109]).
	

As per claim [7], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the processor (see paragraph [0113]) is further configured to perform a white balance (see fig. 4 unit 470) on the digital color image (see fig. 4 unit 471).

	As per claim [8], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), comprising a number of image sensors (see paragraph [0043]) configured to acquire the number of digital grayscale images (see fig. 3C and/or fig. 4 unit 411).
	Yet, Champlin fails to explicitly disclose acquiring the number of digital grayscale images at the number of different spectral sensitivities as claimed.
	However, Nishikawa teaches the well-known concept of acquiring the number of digital grayscale images at the number of different spectral sensitivities (see fig. 10, paragraphs [0054-0055]). Same motivation as to claim 1 applies here. 


	As per claim [9], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 8 (see the above rejection of claim 8), wherein each of the image sensors is formed by a wide-field sensor (see paragraph [0043]).

As per claim [10], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), further comprising a display device configured to display (see paragraph [0110]) the digital color image (see fig. 8 unit 860, e.g. “RGB image”) in real time (see paragraph [0110]).

	As per claim [11], most of the limitations have been noted in the above rejection of claim 1.  In addition, Champlin discloses the microscope according to claim 1 (see the above rejection of claim 1), wherein the color space is a red, green, blue (RGB) color space (see fig. 5, paragraph [0066]).

	As per claim [13], most of the limitations have been noted in the above rejection of claim 12.  In addition, Champlin discloses the method according to claim 12 (see the above rejection of claim 12), wherein the weighting factors (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]) are obtained by reading the weighting factors (see fig. 3C and/or fig. 4 unit 410, paragraphs [0066-0067]) from a memory (see paragraph [0114]).

	As per claim [14], most of the limitations have been noted in the above rejection of claim 12.  In addition, Champlin discloses a tangible, non-transitory computer-readable medium having instructions thereon which (see paragraph [0138]), upon execution by one or more processors (see paragraph [0138]), provides for execution of the method according to claim 12 (see the above rejection of claim 12).


Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

	HSU et al. (US Pub. No.: 2019/0302436 A1) discloses method for producing image of biological sample and optical system using same. 

	ZHU (US Pub. No.: 2021/0331704 A1) discloses grayscale-based camera perception.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Richard Carter whose telephone number is (571)270-1220.  The examiner can normally be reached on M-F 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988.  The fax phone number for the o55ttrganization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/R.B.C/
Examiner, Art Unit 2485            
/JAYANTI K PATEL/Supervisory Patent Examiner, Art Unit 2485   
June 2, 2022